Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 1 of 10



                             IJNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT O F FLO RIDA
                               W EST PALM BEACH DIW SION


  STEELE G R AN T E,

                Plaintil ,                                CASE NO.:

  V.                                                            FILED By M6+                  D c.
                                                                                               .




  BAu O F AM ERICA NATIONAL                                            JUL 28 2222
  ASSO G ATION.
             Defendant.                                               CANGELA E. NOBLE
                                                                      S.LE9K U.s.DlST. CX
                                            /                           D.()F FLA. - 'h'RB.


        CO M PLM NT AGAIN ST BANK OF AM ERICA NATIONAL ASSOCIATION

         The Plaintil,STEELE GRANI'E,(hereinafterPlaintio ,pro se,brings tllis lawsuit
  againstDefendant,BANK OF AM ERICA NATIONAL ASSOCIATION,(hereinaRerreferred
  toasBOA)andstates:
                'Ihis is an action for dam ages which exceeds the amount of twenty thousand

   dollars($20,000.00),exclusiveofinterest,costsandattomey'sfees.
          2.    Ata11times materialhereto,the PlaintiF is and was a residentof Palm Beach

  County,Florida-

                 Atalltim esmaterialhereto,Defendant,BOA is licensed in Florida and with its

  primaryplaceofbusinessin Charlotte,North Carolina.

          4.     28U.S.C.j 1331statesthatDistrictCourtsshallhavettoriginaljurisdictionofall
   civilactionsarising undertheconstim tion,laws,orkeatiesofthe United States.''

                 11* circuitl'nq made clear that a Federalcourthms FederalJM sdiction over a

   FCRA claim purslmntto 28 U.S.C.j 1331 SeeLoce r# v.Equfa ,Inc.,163 /7 34 1259 (11tl,
                                            .




   Cir.1998)
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 2 of 10



         6.     The Plaintic scomplaintseeksrecovery tmderthe following FederalRegulations

  œswellasBreach ofContractllnlLiability regulatedunderthe FederalJurisdiction:

                A.     FairDebtCollectionPracticesAct,FDCPA 15U.S.C.91692k
                B.     TruthinLendingAct(TILA),15U.S.C.1601-1667.
                'rhiscourtmay prom rly exercisesupplementaljurisdictionto hearany state1aw
  claimsin thePlaintiffsComplaintbecause itformsa partofthe same controversy underM icle

  IIIoftheUnitedStatesConstitution.28U.S.C.j1331,1367,and 1441(a)and(c);seealsoReed
  v.HeilCo.,206#tJ# JPJJ,1058 (11thCir.2000) ClFederalcourtscan exercise supplemental
  jurisdictionoverstatelaw claimsthatform partofthesamecaseorcontroversyastheclaim with
  originalfederaljurisdiction.')
         8.      W hereforejurisdiction andvenueareproperlybeforethisHonorableCourt.
                                    FACTUAL BACK GROUND

         9.      Begilm ing on oraboutAugust 1,2017,the PlaintiffsuFered a complete identity

  theA and m ultipleaccounttakeovers,one ofwhich wastheaccountw1111BOA.

         10.    Subsequently,unauthorized,fraudulent charges were m ade on the Visa Credit

  Card Accountnumber4003902016762888 issued by theDefendant BOA.

                This account number wms the newly issued account number that BOA c'reated

  afterfraudulenttransactionswerepreviously discovered ontheoriginalV isa Card.

         12.    Fraudulent charges to this account were made on several occ% ions between

  November2017 and M ay 2018.

                Pam ents to the account were also being m ade fraudulently online from the

  plaintiffs ahzmhed bank accounts with BOA,allowing the criminal perm trators to reuse the

  accountform orefraudulentcharges.


                                              2
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 3 of 10



         14.    On oraboutSeptember20,20l8,plaintifrnoticed lowerth% normalbalancesand

  m issing funds from severalm rsonaland btlsiness bnnk accounts and tm ced severalm ym ents

  back to multiple creditcardsheld by the Plintifll

         15.    M ultiple,unauthorized,fraudulentchargeswerediscovered by the Plaintil on his

  BOA Visa CreditCard account. n eamountoftheâaudulentchargesidentified atthattim ewas

  $24,354.59(acopyisattachedasExhibit$W '').
         16.    Plaintif im mediately contacted Defendant,BOA,and wastold thathis account

  would immediately be credited for the fraudulent charges, and that the matter would be

  investigated furtherthroughtheirFraud Departmentuntilresolution.

          17.   Additionslly, Plaintiff wms told he needed to file a police report with the

  appropriateStateand FederalLaw Enforcementauthorities.

          18.   On October 12,2018,PlaintiF filed a police reportw1t11the Boca Raton Police

  Departmentand spokewith OfficerJ.Cortez (2211,CSO)(A686)who,subsequently collected
  additionalinformation forthe rem rt(a copy isattnched asExhibitHB'').Several,subsequent
  addendum s to the originalreporthave been filed since then ms more fraudulent activity was

  discovered on severalaccounts.

          19.   Plaintiff was also told to file a com plaintw1t11the Federal Trade Comm ission

   (FTC).ThiswascompletedonNovemG r14,2018(acopy isattached asExhibitç$C'').
         20. Through verbal and written communication w1111 a11 the three major Credit
  Bureaus,Experian,Equifax and Tranq Union,Plaintil discovered that AA-L of M s Pen onal

  Inform ation was public and available for sale on the underground internet,including the

   online Iogins to m any ofhig accounts.




                                                 3
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 4 of 10



            21.          Federaland StateLaw Enforcem entAgencies,theFederalTrade Commission,the

  Boca Raten Police Departmentand a11three majorcreditbureaus,Equifax,Transunion and
  Experian,a1lthoroughly cross-referenced a11the fraudulentactivity and unanimously ver6 ed
  andr/e - e#theM eae Tk+ âe/weea them.
                                          CO IJNT I.CIW L TH ER
             22.         Plaintiffream rmsand reallegesparap aphs1-21asthough fully setforth herein.

            23. '
                I'llisisanaction forciviltheftpursllnnttoFla.Stat.9772.11.
             24.         Defendant has obtained and/or USe'II $38.654.97 of Plaintiœ s m oney without

  Plaintitr s perm ission.

             25.         Defendantdid lmlawfully and knowingly useorendeavorto usePlaintic sm oney

  and did knowingly deprive or endeavor to deprive Plaintifr of its m oney w1t11the intentto

  temm mrilyorpermanentlydeprivePlaintiF ofitsrighttothemoneyand benefitthereotla1lfor
  defendnnt'sown use,ortheuse ofany person notentitled thereto,in violation ofFlorida Statute

   9812.014.
             26. Fla.Stat.j812.014 provides,(1)A person commitstheftifheorsheknowingly
  obtains oruses,or endeavors to obtain orto use,the property of another with intentto,either

  temm rarily orperm anently:deprive the otherperson ofa rightto theprom rty ora Y nefit&om

  the prom rty.

             27. Pursllnnt to Florida Statute j772.11, PlaintiF made a snal written statutory
   demand foritsproperty.A copy ofthe statutory dem and sentto defendant BOA,including the

   Fedex Labeland belivery Continnation ofreceiptby BOA is attached hereto as composite
   IlAtllilyit:tI2,.''




                                                       4
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 5 of 10



         28.      Todate,anddespitedemand byPlaintiflldefendanthn-
                                                                 qfailedtoreturn PlaintiY s

  Pcope14y.
         29.      Asa directandproximatecause ofdefendnnt'sunlawfulactions,PlaintiF wasand

  continues to be deprived of its rightto its property and the benefittherefrom and hms se ered

  damagesin them inim um am ountof$3:,654.97.

         30. Pursllantto Florida Statutej772.11,Plaintiffisentitled to treblednmagesin the

  minimum amountof591,964.91 forthetheftofitsmoney comm itted by defendnnt.

         31. AsadirectresultofdefendantsdeprivingPlaintiF ofitsrighttopossessandenjoy
  its m oney and the benefit therefrom,and defendants'continuing failtlre and refusalto return

  PlaintiY s property, PlaintiF may be required to retain counsel and is obligated to pay his

  counsela fee.

         32.      PlaintiF isentitledtoanawardofattorneys'feesptzrsllnntto Fla.Stat.9772.11.
                  W H EREFORE,Plaintiff,STEELE G RANTE,res- tfully requeststhis Court

  to entera Judo entagainsttheDefendant,BOA,fordamagesse ered,trebledamagespursllnnt

  to Florida Statute j772-11,costsofthislitigation,attomey'sfees,interestand any otherrelief
  tMsCourtdeemsappropriate,anddemandstrialbyjury.
                               CO IN   H.BREACH O F CONTRACT

          33.     PlaintiF ream rmsand reallegesparagraphs 1-32 above as though fully setforth

   herein.

          34.     n e Card H older A r eem ent between BOA and Plaintifl-is a valid contract

   between both parties.Itspecifically providesthecardholderaGGztn.
                                                                  o Liability Gllarantee''against

   any unauthorized charges.




                                                 5
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 6 of 10



           35. n eonlineguaranteesand FAQ abouttheCreditCardaccount,whichthePlaintiF
  held whh BOA, also clearly specify a ZERO LIABILIW            GUARAN TEE for fraudulent,

  unauthorized charges as wellan IRON CLAD GUARANTEE to secure access to the account

  holder'sonlineaccountandm rsonalinformation.tseeattachedasExhibitttE'').
           36.   n e Card HolderAp eem entBetween the Plaintif and Defendnntclearly outlines

  how claimsmustbe filed.

           37.   Plainti/ adhered tothear eementin filingtheclaim w1t1:the defendant BOA.

           38.   Copies of the various ar eements and guarantees ms well as the CEZERO

  LIABILI'I'Y GUARANTEE'' for fraudulent and unauthorized transactions and the m rsonal

  inform ation Security Av eementsthatBOA providesitscardholdeo are attnrhed asa comN ite

  Exhibit%T ''

           39.   Asa resultofBOA'sfailure to honorthe con% ctwith the PlaintiF,the Plaintiff

  haslost$24;354.59.
                 W H EREFORE,PlaintiF,STEELE G RANTE,res- tfully requeststhis Court

  to entera Judrnentagainstthe Defendant,BOA,fordam ages sufered,costs ofthis litigation,

  attorney'sfees,interestand any otherreliefthisCourtdeem sappropriate,and demandstrialby

  Jlll'
      y.

                                  CO UNT IIL M GLIGENCE

           j0. PlaintiF reamrmsandreallegespo graphs1-39aboveasthough fully setforth
  herein.

           41.   Despite having received copies ofthe Verified ldentity 'Fheftreports âom State

   and Federal Law Enforcem ent Authorities stated above, the Defendant, BOA, refused to




                                                6
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 7 of 10



  com pletea thorough investigation and verify thefraudulentchargesorcreditthe chargesback to

  Plaintic saccount.

         42.    Defendant BOA,failed in its duty to manage the accountsecurely and properly

  and/orauthenticateany chargesbeingplacedontotheaccountawhichfacilitated theimm sterl's)
  identity the: and accounttakeover.See TRW 1nc.v.Andrews.534 (2& 19 (20012.

         43.    Defendant,BOA,failed in itsduty provide adequate security on Plaintiffs credit

  card accountand failed to properly authenticate a1ltm nsactionsthatwere made to the account

  which lead to Plsintif ste ering monetary dnm age.

         44.    Defendant, BOA, breached its fiduciary responsibility to protect its custom er

  accountsby allowing a third party to gain âaudulentaccessto Plaintiœ sBOA Visa CreditCard

  account.

         45.    Defendant BOA failed to provide any notice to the Plaintil of unusual or

  suspiciousactivity thusresulting in a breach ofthe bank's security m easures,failing to prevent

  the H udulenttransactions.

         46.    Defendant BOANA failed to provide suo cient security m eœstlres and/or

  implem entprom r conkols required by Federaland State laws and fellshortofthe ''D% onable

  security'
          'standatd and dutyofcare.

         47.    Plaintiffhad the rightto rely on BOA to investigate losses due to identity theA

  and fraudulentelectronicfundskansfers.

         48.    Asa resultofBOA'snegligence,the PlaintiF hasam onetary lossof$24,354.59.
         49.    Defendant,BOA's,refusalto remedy its erroneous actions dnm aged Plaintic s

  credibility and subsequent ability to obtain loans or additionalcreditand caused him to suffer

  mentalandemotionaldistress,andfinancialinjury.


                                                7
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 8 of 10



         W HEREFORE,Plaintië STEELE GRANTE,resm ctfullyrequeststhisCourttoenter
  a Judm entagainstthe Defendant,BOA,for dnmages suffered,m entaland em otionaldistress,

  costsofthislitigation,attom ey'sfees,interest and any otherreliefthisCourtdeem sappropriate,

  anddemandstrialbyjury.
                      COUNT IV.W OLATION OF THE FM R CREDIT
                              REPORTING ACT.ISU.S.C.1 1681
         50.    PlaintiF reao rms and reallegespn graphs 1-49 above as though fully setforth

  herein.

         51.     Defendant,BOA,persistsin IllegalCollection Activities againstPlaintiF,which

  are SPECIFICALLY PROHIBITED BY THE FCM and which have continued on adailybasis.

         52.     PlaintiffreceivesAtleœst4 phone calls,severaltextsand many em ailson a daily

  basis which are harassing,deceptive and abusive and have caused Plaintiffto sufrerextensiye

  m entaland em otionaldistress.

         53.     Defendant, BOA 's, illegal collection activities are ongoing, causing PlaintiF

  extended harms.

         54. In violation ofn e Fair CreditReporting Act 15 U.S.C.j 1681,Defendnnt
  BOA,continued to illegally reportthe confirm ed fraudulentactivitywith a11threecreditbm eaus,

  Experian,Equifax and Trnnqunion.

          55. Plaintil contactedtheFederalTradeCommission (RFTC''IandtheirEnforcement
  Agency,theConsumer FinancialProtection Bureau CECFPBD who immediately blocked the
   contlrm ed and verified fraudulentaccounts from being reported furtherby the CreditBm eaus.

          56.    ltisDefendant,BOA's,duty,as a furnisherofinform ation to the creditbureaus,

  to provide accurate inform ation to the three CreditReporting Agencies,aswellmsBOA 'sduty to

   conduct'aninvestigationandcorrectreportingerrors.See 15U.S.C.jj1681s-2(a),(b).

                                                8
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 9 of 10



          $7*   on M arch 5*5 2020,18 M onthsalerthe Fraudulenttrnnqactionswerereported to
  BOA, Defendant, BOA, made deductions 9om personal and business accounts held by the

  Plaintiff atBOA in the amountof $6,300.38.Defendnntcomm itted this action while knowing
  thatthe chargeswherepartofa large identity theftand multipleaccounttakeoversthathad been

  rem rted to BOA 18 m onths earlier.This action catlsed reversals on pending charges in the

  Plainti& saccountsaswellasadditionalextemeemotionaldistess.

          58.   Defendant'saforementioned conductviolated the FDCPA .

          W HEREFO RE,PlaintiF,STEELE GRM TE,respectfully requeststM sCourtto enter

  aJudgmentagainsttheDefendant,BOA,fordsm agessuffered,costsofthislitigation,attom ey's

  fees,interest,andanyotherreliefthisCourtdeemsappropriate,anddemandstrialbyjury.
                CO IJNT V.VIOLATIO N O F THE TRUTH IN LENDING ACT.
                                  15 U.S.C.1601-1667

          59.   Plaintiffream rmsand reallegesparagraplls 1-58 asthough fully setforth herein.

          60. The Truth in Lending Act(TILA),15 U.S.C.1601-1667,wascreated with the
  pu> se ofprotecting consumersfrom resm nsibility for tmauthorized charges,as wellasm any

   otherprotectionsforcreditcard accolmtholders.

          61.   n e FmudulentTransactions on Plaintitrs accotmtwere notauthorized by the

   Plaintiff.

          62.   Upon lenrningoftheFraudulentTranAactions,PlaintiF im mediately notifedBOA

   ofthe disputed charges.
          63.   BOA acknow ledged receiving a valid dispute of the charges on Plaintic s

   account;however,aformalinvestigation intothefraudulentchargeswasneverconcluded.

          64.   By acknowledging and accepting Plaintifrs dispute of the Fraudulent

   Trsnqactions, issuing a credit for those charges,and om ning a form al investigation of the

                                                9
Case 9:20-cv-81083-WPD Document 1 Entered on FLSD Docket 07/08/2020 Page 10 of 10



   formally disputed charges,BOA com pletely waived any applicable tim e lhnitation thatm ay

   applyto PlaintiF in raising a clnim ordisputing theclmrges.
          65.      Itisoverwhelmingly in the interestofpublicpolicy to allow Plaintif to raise this

   count as it is unconscionable to hold PlaintiF responsible for unauthorized, fraudulent

   lansactionsthatweredisputed in atimely mnnnerupon discovery ofthegaudulentcharges.

          66.      PlaintiF suFered damages by not Y ing reim bursed for the Fraudulent

   Transactions.

          W HEREFORE,Plaintië STEELE GRANTE,resm ctfully requeststhisCourtto enter
   aJude entagainsttheDefendant,BOA,fordsm agessuFered,costsoftllislitigation,attorney's

   fees,interest,andanyotherreliefthisCourtdeemsappropriate,anddemandstrialbyjury.
                                                        Res- tfully Subm itted,

                                                                                  @


                                                        SteeleG rante
                                                        1515N .FederalHighway,#300
                                                        Boca Raton,FL 33422
                                                        (561)210-4200
                                                        sg@omnimail.biz




                                                   10
